DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
 
Response to Arguments
Applicant's arguments filed 02/17/21 have been fully considered but they are not persuasive.
Applicant asserts that Hasegawa fails to teach “an outer surface of the joint body portion has a protruding portion extending parallel to a central axis of the internal flow path.”  Examiner disagrees.
Referring to the annotated figures of Hasegawa below, it is clear that a protruding portion (19 or 18) of Hasegawa extends parallel to a central axis (16 or 17) of the internal flow path (15/21).

    PNG
    media_image1.png
    389
    540
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    359
    638
    media_image2.png
    Greyscale

In the top annotated figure, the protruding portion (19) is three-dimensional and therefore extends along each of the x-, y- and z-axis.  The arrow shows the portion extending along the x-axis, which is parallel to the central axis (16).  Note also that the protrusion extends along the y-axis, which is parallel to central axis (17).
In the bottom annotated figure, the protruding portion (18) is three-dimensional and therefore extends along each of the x-, y- and z-axis.  The arrow shows the portion extending along the x-axis, which is parallel to the central axis (16).  Note also that the protrusion extends along the y-axis, which is parallel to central axis (17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2014/0069548) in view of Cowan et al (US 5,975,590).
As to claim 10, Hasegawa discloses a resin pipe joint (see paragraph [0035]) comprising:  a tubular joint body portion (11, Figs. 1-5) defining an internal flow path (15, 21) between at least two opening portions (Fig. 2), each of the opening portions terminating an extension portion (13, 14), the internal flow path being configured to allow a fluid to flow therein; wherein each of the opening portions defines a welding end portion (37, 38) configured to be welded to an abutting welding end portion of an adjacent resin pipe joint; and wherein each of the extension portions has a constant cross-sectional area and a straight outside diameter; wherein an outer surface of the joint body portion has a protruding portion (19 or 18) 

    PNG
    media_image1.png
    389
    540
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    359
    638
    media_image2.png
    Greyscale


	However, Cowan et al teaches a similar weldable branch/elbow fitting comprising an internal flow path that has a constant cross-sectional area (Figs. 3A-3B).  
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hasegawa such that the internal flow path has a constant cross-sectional area, as taught by Cowan et al in order to accommodate and provide an intended flow or flow pattern and/or to increase fluid flow rate (col. 4, ll. 22-26, Cowan et al).

As to claim 11, Hasegawa/Cowan et al discloses a resin pipe joint according to claim 10, wherein the joint body portion comprises:  a flow path changing portion that comprises one of (a) a flow path branching portion that branches the internal flow path into two or more branches, (b) a flow path bending portion that bends the internal flow path; wherein each of the extension portions extends linearly so as to communicate the internal flow path from the flow path branching portion or the flow path bending portion to each of the welding end portions.  Refer to Figs. 1-2, Hasegawa.

As to claim 12, Hasegawa/Cowan et al discloses a resin pipe joint according to claim 11, wherein the flow path changing portion comprises a Hasegawa.

As to claim 13, Hasegawa/Cowan et al discloses a resin pipe joint according to claim 11, wherein the flow path changing portion comprises a flow path bending portion, and wherein the flow path has a cross-sectional area that is constant over the flow path bending portion and the extension portions of the joint body portion.  Refer to Figs. 1-2, Hasegawa.

As to claim 14, Hasegawa/Cowan et al discloses a resin pipe joint according to claim 11, wherein each extension portion (13, 14) has an inner wall surface that is formed in a straight line shape parallel to a central axis of the internal flow path at the extension portion, in cross section including the central axis of the internal flow path.  Refer to Fig. 2, Hasegawa.

As to claim 15, Hasegawa/Cowan et al discloses a resin pipe joint according to claim 11, except that the resin pipe joint has a ratio of a length Le of the extension portion along a central axis of the internal flow path to a pipe outer diameter De at the extension portion of from 0.29 to 2.4.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hasegawa such that In re Aller, 105 USPQ 233.  

As to claim 16, Hasegawa/Cowan et al discloses a resin pipe joint according to claim 11, wherein the joint body portion comprises a T-shaped flow path branching portion (Fig. 5) configured for branching the internal flow path into two branches, and wherein the resin pipe joint has a length Lt between the welding end portions that are linearly communicated with the flow path branching portion via the extension portions, and a pipe outer diameter De at each of the extension portions (refer to Figs. 2 and 5), but fails to explicitly teach that the ratio Lt/De is 1.9 to 8.0.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hasegawa such that In re Aller, 105 USPQ 233.  

As to claim 17, Hasegawa/Cowan et al discloses a resin pipe joint according to claim 16, except that the length Lt between the welding end portions that are linearly communicated with the T-shaped flow path branching portion via the extension portions is from 25 mm to 50 mm.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hasegawa such that the length Lt between the welding end portions that are linearly communicated with the T-shaped flow path branching portion via the extension portions is from 25 mm to 50 mm, for the purpose of one or more of:  controlling the weight of the structure, ensuring sufficient strength and/or flexibility; for providing a structure which would have allowed sufficient sealing and engagement to occur when the joint was properly In re Aller, 105 USPQ 233.  

As to claim 18, Hasegawa/Cowan et al discloses a resin pipe joint according to claim 11, except that the resin pipe joint comprises a length Le of the extension portion along a central axis of the internal flow path of at least 1 mm.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hasegawa such that the resin pipe joint comprises a length Le of the extension portion along a central axis of the internal flow path of at least 1 mm, for the purpose of one or more of:  controlling the weight of the structure, ensuring sufficient strength and/or flexibility; for providing a structure which would have allowed sufficient sealing and engagement to occur when the joint was properly mated; to aid in the machining of the structure; to conform to a specified standard; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
19, Hasegawa/Cowan et al discloses a resin pipe joint according to claim 10, wherein the resin pipe joint comprises a material selected from the group consisting of perfluoroalkoxy alkane (PFA), a perfluoroethylene-propene copolymer (FEP), and poly ether ether ketone (PEEK) ([see 0035], Hasegawa).

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679